DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 6-13,  and 16 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor fairly suggest Mo72M30, wherein M is selected from the group consisting of Fe, Cr, V or Mo2, in combination with electromagnetic radiation having a wavelength exceeding 400 nm wherein the Keplerate type polyoxomolybdate is used in combination with a persulfate as an oxidizing agent.
The prior art does not disclose nor fairly suggest Mo72M30, wherein M is selected from the group consisting of Fe, Cr, V or Mo2, and a persulfate as an oxidizing agent to the aqueous environment forming an aqueous solution/slurry, and thereafter, irradiating the aqueous solution/slurry with electromagnetic radiation having a wavelength exceeding 400 nm.
The prior art does not disclose nor fairly suggest a persulfate as an oxidizing agent over a selected carrier while irradiating the aqueous solution with electromagnetic radiation having a wavelength exceeding 400 nm, wherein the selected carrier comprises a Keplerate type polyoxomolybdate of the general structure Mo72M30, wherein M is selected from the group consisting of Fe, Cr, V or Mo2, supported on a solid support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774